 In the Matter of THEWESTERN UNION TELEGRAPH COMPANYandTELEGRAPHWORKERS FEDERAL LABOR UNIONNo. 22679, DALLASCHAPTERIns the Matter of THE ' WESTERN UNION TELEGRAPH COMPANYandTELEGRAPH WORKERS FEDERAL LABOR UNION No. 22679, AMARILLOCHAPTER-IntheMatter of THEWESTERN UNION TELEGRAPH COMPANYand;TELEGRAPHWORKERSFEDERAL LABOR UNIONNo.22679, FORT WORTHCHAPTERIn the Matter of THE WESTERN, UNION TELEGRAPH COMPANYandTELEGRAPHWORKERS FEDERAL LABOR UNION No. 22679, HOUSTONCHAPTER'In, theMatter of THE WESTERN UNION, TELEGRAPH COMPANYandTELEGRAPH WORKERS FEDERAL LABOR UNION No. 22679, OKLAHOMA-CITY CHAPTERIn the Matter of THE'WESTERN UNION TELEGRAPH COMPANYandTELEGRAPHWORKERS FEDERAL LABORUNION_No.22679,TULSACHAPTERIn the Matter of THE WESTERN UNION TELEGRAPH COMPANYandTELEGRAPH WORKERS FEDERAL LABOR UNION No. 22679, GALVESTONCHAPTERIn the Matter of THEWESTERN UNION TELEGRAPH COMPANYandTELEGRAPH WORKERS FEDERAL LABOR UNION,No. 22679,SHREVEPORTCHAPTERIn the Matter of THE WESTERN UNION TELEGRAPH COMPANYandTELEGRAPHWORKERS FEDERAL UNION, No. 22679, ' NEw ' ORLEANS,4CHAPTER'In the Matter of THE WESTERN UNION TELEGRAPH COMPANY'and,TELEGRAPH WORKERS FEDERAL LABOR. UNION No. 22679, . EL PASO.CHAPTER.,,'In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandTELEGRAPH WORKERS' FEDERAL LABOR UNION No. 22679, FLOATINGGANG DEPARTMENT, DALLAS CHAPTER'47 N. L. R. B., No. 84.624, 'THE WESTERN UNION: TELEGRAPH 'COMPANY625In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandTELEGRAPH WORKERS FEDERAL LABOR UNION NO. 22679, DISTRICT No.,1 CHAPTERIn the Matter of THE WESTERN UNION TELEGRAPH COMPANYandTELEGRAPH WORKERS FEDERAL LABOR UNION No. 22679, DISTRICT No.2 CHAPTERIn the Matter of THE WESTERN UNION TELEGRAPH COMPANYandTELEGRAPH WORKERS FEDERAL LABOR UNION No. 22679, DISTRICT No.3 CHAPTERCases Nos. 8-3101 thru R-3108,R-3110, R-3111,and R-3504 thruR-3527, respectivelySUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVES-February 15, 1943On December 23, 1942, Telegraph Workers Federal Labor UnionNo. 22679, herein called the Union, filed with the National LaborRelations Board a petition to consolidate into one appropriate unit the.units, which the Board had theretofore found appropriate in these,cases for the purposes of, collective bargaining with The WesternUnion Telegraph Company, herein called the Company, and for whichseparate chapters of the Union had theretofore been certified by theBoard as exclusive representative," and to certify the, Union as theexclusive representative of such consolidated unit.The.. Companystated that it had no objection to the proposed consolidation.Upon the entire record in the.cases, the Board makes the followingsupplemental findings of fact which, to the extent that they are incon-sistent therewith, supersede the findings of fact heretofore made inthese cases:SUPPLEMENTALFINDINGS OF FACTWe are of the opinion that the employees in the several units hereto-fore found to be appropriate constitute at this time a single appropriateunit.We accordingly find that all employees in the offices located inDistrict No. 1, District No. 2, and District No. 3 of the Gulf Division"37 N. L R.B. 804 and 40 N. L. R. B. 273(Dallas) ; 37 N, L R B 922 (Amarillo) ;' 38N. L. R. B.101 (Fort worth) ; 37 N. L.R B 576(Houston) ; 37 N. L R.'B 920'(Okla-,homa City) ;37 N. L. R B. 698(Tulsa) ; 37 N. L. R. B 696 (Galveston)';38 N. L. R. B475 (Shreveport) ;38 N. L R. B. 99(New Orleans) ; 38 N. V'R B` 97'(El. Paso) ; 40N. L R. B 587 (FloatingGang) ; 40 N L.R B. 194(DistrictNo 1) ; 40 N L R. B 190(District No. 2) ; 40 N. L. R.B. 98 (District No. 3).513024-43-vol 47-40 626DECISIONS"' OF NATIONAL LABOR RELATIONS BOARDand all employees at the Dallas, Amarillo, Fort Worth, Houston,Oklahoma City, Tulsa, Galveston, Shreveport, New Orleans, and ElPaso offices and all Floating Gang employees in the Gulf Division ofthe Company, including regular ^nd part-time messengers, reliefmanagers, and managers of district offices, but excluding employeeslisted in Appendix A, constitute a single unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the Act.CERTIFICATION OF 'REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Actand pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIEDthat Telegraph Workers Federal Labor UnionNo. 22679, affiliated with the American Federation of Labor, has beendesignated and selected by a majority of all employees of The WesternUnion Telegraph Company in the offices located in District No. 1,District No. 2, and District No. 3 of the Gulf Division and all em-,ployees at the Dallas, Amarillo, Fort Worth, Houston, Oklahoma City,Tulsa, Galveston, Shreveport, New Orleans, and El Paso offices and.all Floating Gang employees in the Gulf Division, including regular-and part-time messengers, relief managers, and managers of districtoffices, but excluding employees listed in Appendix A, as their repre-sentative for the purposes of collective bargaining, and that, pursuantto Section 9 (a) of the Act, Telegraph Workers Federal Labor UnionNo. 22679, affiliated with the American Federation of Labor, is theexclusive representative of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.APPENDIX AEXCLUDED EMPLOYEESDALLASTraffic DepartmentTraffic Manager.T & R Chief.Assistant Chief Operators.Automatic Chief.Chief Clerk.'Night TrafficManagers.Wire Chief. THE WESTERN-UNIONTELEGRAPHCOMPANY-627,Division Plant DepartmentPlant Superintendent.Supervisor of Maintenance.Supervisor of Lines.Supervisor of Equipment.Ticker Supervisor.Plant Engineer.Valuationand Tag Engineer.Chief Clerk.Maintenance Foremen.Equipment Foremen.Equipment Supervisor.Building Supervisor.General Foremen.ChiefInspector.Foremen.Gang Foremen.CityForemen.Shop Foremen.Assistant Foremen.DivisionalHeadquarters OfficeGeneral Manager.Chief Clerk.Division Commercial Managers.DistrictManager.Division Sales Manager.Division Sales Representatives.Confidential Clerks.District HeadquartersOfficesDistrict Superintendents.DistrictManager.District Sales Manager.Commercial Representatives.Dallas Commercial DepartmentCity Superintendent.City Commercial Manager'Cashier.Manager Distribution Department:V 628DECISIONS, OF NATIONAL. LABOR =RELATIONS BOARDSalesManager.-:: - ,Manager Delivery Department.Superintendent's Confidential Clerks.Division Auditor DepartmentDivision Auditor.Chief Accountant.Supervisor. 'Supervisor of Accounting Center.Traveling Auditors.Manager.AssistantManager.Dallas Accounting CenterPurchasing and Stores DepartmentDivisionSupervisor.Uniform DepotManager.DivisionTrafficDepartmentTraffic Superintendent.TrafficWire Chief.Traffic Engineer.Traffic Supervisor.Traffic Inspectors.Chief Clerk.Dispatchers.Engineer Assistants.Traffic Accountants.'AmarilloSuperintendent.Chief Operators.Manager of Delivery Department.T & R Chief.Temporary Employees.Fort WorthSuperintendent.Manager of Delivery Department.SalesManager.Chief Operators.T & R Chief.City Foreman.Temporary Employees. 629Houston, -Superintendent.Manager Delivery Department.Sales Manager.Traffic Managers.T & R Chief.Automatic Chief.Assistant Chief Operator.Manager of Revenue Accounting Center.City Foreman.Temporary Employees.Oklahoma CitySuperintendent.Manager of Delivery Department.Sales Manager.Chief Clerk.Assistant Chief Operator.T & R Chief.District Managers.City Foreman.Temporary Employees.TulsaSuperintendent.Chief Operators.Manager of Delivery Department.Sales Manager.Chief Clerk.Automatic Chief.-City Foreman.Temporary Employees.Superintendent.Chief Operators.GalvestonManager of Delivery Department.Temporary Employees.ShreveportSuperintendent.' -Manager of Delivery Department.,T & R Chief.Sales Manager.Chief Operators.City Foreman.Temporary Employees. 630DECISIONS OF NATIONAL' LABOR - RELATIONS BOARDNew OrleansSuperintendent.IAssistant Chief Operators.Manager of Delivery Department.SalesManager.Chief Clerks.T & R Chief.Traffic Managers.City Foreman.Automatic Chief.Building Supervisor.Manager of Accounting Center.Temporary Employees.El PasoSuperintendent.Commercial Representative.Manager of Delivery Department.T &,R Chief.Night Traffic Managers.Traffic Manager.Temporary Employees.Foremen.Floating GangDistrict No. 1Temporary Employees.Managers and Chief Operators at Functional, Offices.District No. vTemporary Employees.Managers and Chief Operators at Functional Offices.District No. 3Temporary Employees.'Managers and Chief Operators at Functional Offices.